DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. Applicant states Kawakami fails to discuss or suggest that "determining, based on the first flow control signal and by the edge device, an identifier of a source peripheral processing device that originated the data packet; and sending, from the edge device to the source peripheral processing device . .. a second flow control signal," recited in independent claim 1. The examiner respectfully disagrees with the applicant. Applicants states “ Kawakami discusses that it is the switching pub SW2, not any edge device, that generates the congestion notification packet addressed to the terminal G.”  However, the claimed invention has the edge device receiving a first flow control signal.  The examiner did not map the SW2 to the edge device.  Kawakami discloses SW5 receiving the first flow control signal. In order to send a pause packet to terminal G, the SW5 must identifies the source of peripheral processing device by the reading/analyzing the information in the first flow control signal.  Applicant’s specification also teaches the process of determining the source information by analyzing the header information (paragraph 0097) in a message/packet/signal.   


Applicant also states Loh teaches away from being modified by or combined with Kawakami.  The examiner respectfully disagrees with the applicant.  Both inventions deal with generating and sending congestion notification messages to pause incoming data.  Loh does not teaches away from being modified by or combined with the flow control process in Kawakami.  In paragraph 32, Loh states “It should also be noted that the techniques described herein may be implemented in conjunction or in parallel with a variety of conventional approaches to congestion management.” Thus, Loh teaches its flow control method can be combined with a variety of flow control/ congestion management procedures.  

With regard to claim 17, Applicant states Loh is silent with regard to "sending a data packet to the flow control processor".  The examiner the respectfully disagrees with the applicant.   In paragraph 57, Loh states sampling is used for flow state storage. The examiner views the sampler and congestion notification generator as the flow control processor, since those modules are not part of the switch/egress queue.  

    PNG
    media_image1.png
    341
    740
    media_image1.png
    Greyscale


For at least the reasons stated above, the examiner maintains prior art (35 USC 103) rejections of claims 1/9/17 and their dependents.

Applicant’s remarks did not address double patenting rejections. Therefore, the examiner with the applicant to maintain the double patenting rejections.  


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,616,143. Although the claims at issue are not identical, they are not patentably distinct from each other because both invention deals sending or receiving a first flow control signal to the (source) edge device and edge device sends a second flow control signal to source peripheral processing device (see table below) .


Current application 16/801931
1. A method, comprising: sending, by an edge device, a data packet to a switch module from a plurality of switch modules in a multi-stage switch; receiving, at the edge device, a first flow control signal including a severity value when an available capacity of an output queue of the switch module meets a threshold, the severity value indicating a level of congestion at the output queue; determining, based on the first flow control signal, an identifier of a source peripheral processing device that originated the data packet; and sending, from the edge device to the source peripheral processing device and based on the identifier, a second flow control signal such that the source peripheral processing device modifies data transmission to the edge device to reduce the level of congestion at the output queue. 
2. The method of claim 1, wherein the second flow control signal includes an instruction to cause the source peripheral processing device to modify data transmission to the edge device by suspending the data transmission (see claim 3). 
3. The method of claim 1, further comprising: receiving the first flow control signal in a first flow control protocol, and sending the second flow control signal in a second flow control protocol different from the first flow control protocol (see claim 1). 
4. The method of claim 3, wherein the first flow control protocol is Ethernet pause, priority pause, quantized congestion notification, or quantum flow control (see claim 11). 
5. The method of claim 1, further comprising: receiving the first flow control signal via an out-of-band control plane connection (see claim 5). 
6. The method of claim 1, further comprising: receiving the first flow control signal within a data plane, via which the data packet is sent to the switch module of the multi-stage switch (see claim 6). 
7. The method of claim 1, wherein the multi-stage switch is a Clos network (see claim 13). 
8. The method of claim 1, wherein: the severity value is a first severity value; the threshold is a first threshold; the level of congestion is a first level of congestion; the method further includes: receiving, at the edge device, a third flow control signal including a second severity value when the available capacity of the output queue of the switch module meets a second threshold, the second severity value indicating a second level of congestion at the output queue, the available capacity of the output queue being greater at the first threshold than at the second threshold; the sending the second flow control signal to the source peripheral processing device is in response to receiving the third flow control signal. 
9. An apparatus, comprising: a memory; and a processor operatively coupled to the memory, the processor is configured to: send a data packet from an edge device to a switch module from a plurality of switch modules in a multi-stage switch; receive, at the edge device, a first flow control signal indicating an available capacity of an output queue of the switch module meeting a threshold, determine, based on the first flow control signal, an identifier of a source peripheral processing device that originated the data packet; and send, from the edge device to the source peripheral processing device and based on the identifier, a second flow control signal such that the source peripheral processing device reduces data transmission to the edge device to reduce a level of congestion at the output queue. 
10. The apparatus of claim 9, wherein: the processor is configured to send the second flow control signal such that the source peripheral processing device reduces data transmission by suspending the data transmission for a period of time. 
11. The apparatus of claim 9, wherein: the processor is configured to receive the first flow control signal in a first flow control protocol, and the processor is configured to send the second flow control signal in a second flow control protocol different from the first flow control protocol. 
12. The apparatus of claim 11, wherein the first flow control protocol is Ethernet pause, priority pause, quantized congestion notification, or quantum flow control. 
13. The apparatus of claim 9, wherein: the processor is configured to receive the first flow control signal via an out-of-band control plane connection. 
14. The apparatus of claim 9, wherein: the processor is configured to receive the first flow control signal within a data plane, via which the data packet is sent to the switch module of the multi-stage switch. 
15. The apparatus of claim 9, wherein the multi-stage switch is a Clos network. 
16. The apparatus of claim 9, wherein: the threshold is a first threshold; the processor is configured to receive, at the edge device, a third flow control signal indicating the available capacity of the output queue of the switch module meets a second threshold, the available capacity of the output queue being greater at the first threshold than at the second threshold; the processor is configured to send the second flow control signal to the source peripheral processing device in response to receiving the third flow control signal. 
17. A method, comprising: receiving, at a first switch module of a distributed switch fabric, a plurality of data packets from a plurality of second switch modules of the distributed switch fabric; storing the plurality of data packets in an output queue of the first switch module; and when an available capacity of the output queue crosses a threshold and a data packet request is received at the first switch module from an flow control processor, sending a data packet from the plurality of data packets in the output queue to the flow control processor such that the flow control processor sends a first flow control signal to a source edge device associated with the data packet using a first flow control protocol and such that the source edge device sends a second flow control signal to a source peripheral processing device associated with the data packet using a second flow control protocol. 
18. The method of claim 17, further comprising: randomly selecting the data packet from the plurality of data packets in the output queue prior to sending the data packet to the flow control processor. 
19. The method of claim 17, further comprising: selecting the data packet from the plurality of data packets in the output queue based on a time at which the first switch module receives the data packet request from the flow control processor. 
20. The method of claim 17, wherein the flow control processor sends the first flow control signal to the source edge device via an out-of-band control plane connection.

 


US Patent 10,616,143
1. An apparatus, comprising: a memory; and a processor operatively coupled to the memory and configured to be operatively coupled to a multi-stage switch, the processor configured to: receive an indicator of an available capacity of an output queue of a stage of the multi-stage switch, send a data packet sampling request to the multi-stage switch if the indicator of the available capacity of the output queue satisfies a condition, receive, in response to the data packet sampling request, a data packet from the stage of the multi-stage switch, determine, based on the data packet, an identifier of a source edge device of the data packet, the data packet originated from a source peripheral processing device and entered the multi-stage switch via the source edge device, and send a first flow control signal to the source edge device of the data packet using a first flow control protocol such that the source edge device sends a second flow control signal to the source peripheral processing device operatively coupled to the source edge device using a second flow control protocol, the first flow control signal being different from the second flow control signal, the first flow control protocol being different from the second flow control protocol. 
    2. The apparatus of claim 1, wherein: the condition is a first condition, the indicator of the available capacity of the output queue satisfying the first condition when the available capacity of the output queue is less than a first threshold and greater than a second threshold, the processor is configured to receive a first plurality of data packets including the data packet at a first rate when the indicator of the available capacity of the output queue satisfies the first condition, the processor is configured to receive a second plurality of data packets excluding the data packet at a second rate when the available capacity of the output queue is less than the second threshold, the second rate being greater than the first rate. 
    3. The apparatus of claim 1, wherein the source peripheral processing device is configured to suspend data transmission to the source edge device, in response to receiving the second flow control signal from the source edge device. 
    4. The apparatus of claim 1, wherein the source edge device is configured to suspend data transmission to the multi-stage switch, in response to receiving the first flow control signal from the processor. 
    5. The apparatus of claim 1, wherein the processor is configured to send the first flow control signal to the source edge device via an out-of-band control plane connection. 
    6. The apparatus of claim 1, wherein the processor is configured to send the first flow control signal to the source edge within a data plane, via which the data packet is sent to the stage of the multi-stage switch. 
    7. The apparatus of claim 1, wherein: the first flow control signal includes a severity identifier indicating a congestion level at the output queue of the stage of the multi-stage switch, and the processor is configured to send the first flow control signal such that the source edge device suspends data transmission to the multi-stage switch, based on the severity identifier in the first flow control signal. 
    8. The apparatus of claim 1, wherein the processor is configured to receive the data packet randomly from a plurality of data packets stored at the output queue of the stage of the multi-stage switch. 
    9. The apparatus of claim 1, wherein the processor is configured to receive the data packet that is received by the multi-stage switch substantially immediately after the processor sends the data packet sampling request to the multi-stage switch. 
    10. The apparatus of claim 1, wherein the processor is configured to receive the data packet that is stored at the output queue of the stage of the multi-stage switch. 
    11. The apparatus of claim 1, wherein the first flow control protocol is Ethernet pause, priority pause, quantized congestion notification, or quantum flow control. 
    12. A method, comprising: receiving an indicator of an available capacity of an output queue of a multi-stage switch; when the available capacity of the output queue is less than a first threshold and greater than a second threshold, receiving a first plurality of data packets from the multi-stage switch at a first rate; when the available capacity of the output queue is less than the second threshold, receiving a second plurality of data packets from the multi-stage switch at a second rate greater than the first rate; and determining, based on a data packet from at least one of the first plurality of data packets or the second plurality of data packets, an identifier of a source edge device of the data packet, the data packet sent from a source processing device and entered the multi-stage switch via the source edge device; sending, based on the identifier of the source edge device, a first flow control signal to the source edge device such that the source edge device sends a second flow control signal to the source processing device operatively coupled to the source edge device using a second flow control protocol, the first flow control signal being different from the second flow control signal, the first flow control protocol being different from the second flow control protocol. 
    13. The method of claim 12, wherein the multi-stage switch is a Clos network. 
    14. The method of claim 12, wherein the first flow control signal is sent via an out-of-band control plane connection. 
    15. The method of claim 12, wherein the first flow control signal is sent within a data plane, via which the first plurality of data packets or the second plurality of data packets is sent to the multi-stage switch. 
    16. The method of claim 12, wherein: the first flow control signal includes a severity identifier indicating a congestion level at the output queue of the stage of the multi-stage switch, and the sending the first flow control signal to the source edge device includes sending the first flow control signal to the source edge device such that the source edge device suspends data transmission to the multi-stage switch, based on the severity identifier in the first flow control signal. 
    17. An apparatus, comprising: a memory; and a processor operatively coupled to the memory, the processor is configured to: send, from an edge device of a multi-stage switch and to an output queue of a stage of the multi-stage switch, a data packet originated from a source peripheral processing device, receive, from a flow control processor configured to be operatively coupled to the multi-stage switch, a first flow control signal including a first severity value when an available capacity of the output queue meets a first threshold, the first severity value indicating a first level of congestion at the output queue, receive, from the flow control processor, a second flow control signal including a second severity value when the available capacity of the output queue meets a second threshold, the second severity value indicating a second level of congestion at the output queue, the available capacity of the output queue being greater at the first threshold than at the second threshold, and send, from the edge device to the source peripheral processing device, a third flow control signal based on the first flow control signal or the second flow control signal such that the source peripheral processing device suspends data transmission to the edge device. 
    18. The apparatus of claim 17, wherein the processor is configured to: receive the first flow control signal in a first flow control protocol, and send, to the source peripheral processing device, the third flow control signal in a second flow control protocol different from the first flow control protocol. 
 









Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   New claim 21 states the first flow control signal is transmitted through the multi-stage switch to the edge device before the data packet is transmitted through the multi-stage switch from the edge device. The examiner unsure where’s applicant’s original disclosure teaches the new claim.  Applicant’s disclosure teaches the flow control signal to reduce number of packets in a congested queue (0094) but it does not explicitly states the flow control signal  is transmitted through the multi-stage switch faster ( before) the packet is transmitted the multi-stage switch.  Thus, the claim 21 is rejected as new matter.  



Claim Rejections - 35 USC § 103






The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-14, and 16-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loh et al. (US 2008/0259798) in view of Kawakami et al. (US 7,180,857).
Examiner note: Both references are cited in the IDS filed on 3/18/2020. 

With regard to claim 1, Loh teaches: A method, comprising: 
sending, by an edge device (EPL), a data packet to a switch module from a plurality of switch modules in a multi-stage switch (paragraphs 21-24); 
receiving, at the edge device, a first flow control signal (congestion control block 108: receives multi-hop congestion notification messages: paragraph 22) including a severity value when an available capacity of an output queue of the switch module meets a threshold, the severity value indicating a level of congestion at the output queue (paragraph 62: congestion notification encapsulates (includes queue level and identifies which watermark (threshold) has been crossed. Also see paragraphs 38- 40 for watermark information.) ; 

    PNG
    media_image2.png
    305
    765
    media_image2.png
    Greyscale

Although the system of Loh discloses that the congestion notification messages may enable link level pauses (paragraph 31), Loh does not explicitly the edge device can perform the steps of “determining, based on the first flow control signal by the edge device, an identifier of a source peripheral processing device that originated the data packet; and sending, from the edge device to the source peripheral processing device and based on the identifier, a second flow control signal such that the source peripheral processing device modifies data transmission to the edge device to reduce the level of congestion at the output queue”.

47)    In the of FIG. 1A it will be assumed that the first-stage congestion threshold is exceeded, for the port P21 data output buffer that is assigned to terminal group #1, when a data packet transmitted from terminal G is written into that buffer. As a result, a congestion notification packet addressed to terminal G (determined as being the congestion origin terminal) is transmitted from port P23 of hub SW2 (i.e., the receiving port for the congestion origin packet) to the front-end switching hub SW5. In response, hub SW5 transfers a pause packet to the port P51, to be transmitted to the congestion origin terminal G. 
(48)    As a result, only the transmission of packets from terminal G is halted, for a time interval determined based on the pause time value specified in the congestion notification packet. 

However Kawakami discloses a network switch monitors for congestion based on virtual output queue threshold and send congestion notification messages (see figure 1A: column 9, lines 15-57), which similar to the system of Loh.  Kawakami also explicitly teaches a device sending a pause frame to a terminal (source peripheral processing device) in response to receiving the congestion notification frame (column 9, lines 45-65). In the system of Kawakami, device determines the origin or source terminal by the congestion notification and source terminal halts transmission (column 9, lines 45-65).  
Since both invention are related to reducing congestion in switching network, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have to a device determine, based on the first flow control signal by the edge device, an identifier of a source peripheral processing device that originated the data packet; and send, from the edge device to the source peripheral processing device and based on the identifier, a second flow control signal such that the source peripheral processing device modifies data transmission to the edge device to reduce the level of congestion at the output queue as taught by Kawakami in the congestion management system of Loh in order to improve buffer/queue utilization (see Kawakami: column 17, lines 60-65).


With regard to claim 9, Loh teaches: An apparatus, comprising: 
a memory (paragraphs 23 and 66); and 
a processor operatively coupled to the memory (paragraphs 23 and 66), the processor is configured to:
send a data packet from an edge device to a switch module from a plurality of switch modules in a multi-stage switch (paragraphs 21-24); 
receive, at the edge device, a first flow control signal indicating an available capacity of an output queue of the switch module meeting a threshold (paragraph 62: congestion notification encapsulates (includes queue level and identifies which watermark (threshold) has been crossed. Also see paragraphs 38- 40 for watermark information.).
Although the system of Loh discloses that the congestion notification messages may enable link level pauses (paragraph 31), Loh does not explicitly the edge device can “determine, based on the first flow control signal by the edge device, an identifier of a source peripheral processing device that originated the data packet; and send, from the edge device to the source peripheral processing device and based on the identifier, a second flow control signal such that the source peripheral processing device reduces data transmission to the edge device to reduce a level of congestion at the output queue.” 


However Kawakami discloses a network switch monitors for congestion based on virtual output queue threshold and send congestion notification messages (see figure 1A: column 9, lines 15-57), which similar to the system of Loh.  Kawakami also explicitly teaches a device sending a pause frame to a terminal (source peripheral processing device) in response to receiving the congestion notification frame (column 9, lines 45-65). In the system of Kawakami, device determines the origin or source terminal by the congestion notification and source terminal halts transmission (column 9, lines 45-65).  

    PNG
    media_image3.png
    304
    636
    media_image3.png
    Greyscale

Since both invention are related to reducing congestion in switching network, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have to a device determine, based on the first flow control signal by the edge device, an identifier of a source peripheral processing device that originated the data packet; and send, from the edge device to the source peripheral processing device and based on the identifier, a second flow control signal such that the source peripheral processing device modifies data transmission to the edge device to reduce the level of congestion at the output queue as taught by Kawakami in the congestion management system of Loh in order to improve buffer/queue utilization (see Kawakami: column 17, lines 60-65).

With regard to claim 17, Loh teaches: A method, comprising: 
receiving, at a first switch module of a distributed switch fabric (see figure 3:, a plurality of data packets from a plurality of second switch modules of the distributed switch fabric (paragraphs 56-57);
 storing the plurality of data packets in an output queue of the first switch module (egress queue: paragraph 57); and when an available capacity of the output queue crosses a threshold and a data packet request is received at the first switch module from an flow control processor sending a data packet from the plurality of data packets in the output queue to the flow control processor (paragraphs 57 and 62) such that the flow control processor sends a first flow control signal to a source edge device associated with the data packet using a first flow control protocol (paragraphs 57 and 62)

    PNG
    media_image4.png
    518
    803
    media_image4.png
    Greyscale

Also see figure 1 for congestion notification generator module. 


    PNG
    media_image5.png
    386
    523
    media_image5.png
    Greyscale

Although the system of Loh discloses that the congestion notification messages may enable link level pauses (paragraph 31), Loh does not explicitly the edge device can “send a second flow control signal to a source peripheral processing device associated with the data packet using a second flow control protocol.” 

However Kawakami discloses a network switch monitors for congestion based on virtual output queue threshold and send congestion notification messages (see figure 1A: column 9, lines 15-57), which similar to the system of Loh.  Kawakami also explicitly teaches a device sending a pause frame to a terminal (source peripheral processing device) in response to receiving the congestion notification frame (column 9, lines 45-65). In the system of Kawakami, device determines the origin or source terminal by the congestion notification and source terminal halts transmission (column 9, lines 45-65).  
Since both invention are related to reducing congestion in switching network, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have to a device send a second flow control signal to a source peripheral processing device associated with the data packet using a second flow control protocol in response to receiving a first flow control signal as taught by Kawakami in the congestion management system of Loh in order to improve buffer/queue utilization (see Kawakami: column 17, lines 60-65).

With regard to claims 2 and 10, Loh teaches: wherein the second flow control signal includes an instruction to cause the source peripheral processing device to modify data transmission to the edge device by suspending the data transmission (loh: paragraph 56. Also see column 9, lines 45-60 in Kawakami).
With regard to claim 3 and 11, Kawakami also teaches: further comprising: receiving the first flow control signal in a first flow control protocol, and sending the second flow control signal in a second flow control protocol different from the first flow control protocol (column 9, lines 30-60).
With regard to claims 4 and 12, Loh teaches: wherein the first flow control protocol is Ethernet pause, priority pause, quantized congestion notification, or quantum flow control (paragraphs 57, 60, and 62).
With regard to claims 5 and 13, Loh teaches: further comprising: receiving the first flow control signal via an out-of-band control plane connection (paragraphs 29-31 and 57: column 12, lines 12-25).
With regard to claims 6 and 14, Kawakami also teaches: further comprising: receiving the first flow control signal within a data plane, via which the data packet is sent to the switch module of the multi-stage switch  (see figure 5: congestion notification has frame format as data packet  .
With regard to claims 8 and 16, Kawakami also teaches: wherein: the severity value is a first severity value; the threshold is a first threshold; the level of congestion is a first level of congestion; the method further includes: receiving, at the edge device, a third flow control signal including a second severity value when the available capacity of the output queue of the switch module meets a second threshold, the second severity value indicating a second level of congestion at the output queue, the available capacity of the output queue being greater at the first threshold than at the second threshold; the sending the second flow control signal to the source peripheral processing device is in response to receiving the third flow control signal (see figure 1b: group-specific congestion notification can be viewed as third flow control signal.  Column 10, lines 10-40).
)    Next, referring to Fig. 1B, the condition will be described whereby a second-stage threshold value of the utilization level of a data output buffer of a port is exceeded, with that threshold value being referred to as the second-stage congestion threshold value, which is higher than the first-stage congestion threshold value. In this case, congestion notification packets are sent to respective terminals of the congestion origin group. 
(53)    The operation will be described for the case in which the second-stage congestion threshold value has been exceeded for the port P21 output buffer of the backbone switching hub SW2, due to the transmission of data packets from the group #1 terminals D and G addressed to terminal B. In this case, the switching hub SW2 generates and transfers respective group-specific congestion notification packets to each of its ports which are connected to terminals of group #1, other than the port P21 which is in the congestion status, i.e. these packets are transferred to each of ports P22, P23, to be transmitted therefrom. When these group-specific congestion notification packets are received by the switching hubs SW4, SW5, these transfer respective pause packets to the ports P41, P51, P52, to be transmitted to the terminals D, G and H respectively of the congestion origin group #1. Further transmission of data packets from each of these terminals is thereby halted during a specific pause time interval, determined based on a pause time value conveyed by the corresponding pause packet. However in this case, respectively different pause time intervals are established for the various terminals, as described in detail hereinafter. 


With regard to claim 18, Loh teaches: further comprising: randomly selecting the data packet from the plurality of data packets in the output queue prior to sending the data packet to the flow control processor (paragraphs 56-57: see figure 3).
With regard to claim 19, Loh teaches: further comprising: selecting the data packet from the plurality of data packets in the output queue based on a time at which the first switch module receives the data packet request from the flow control processor (paragraphs 57-59: Finally, because only the flows going through the congested queue will have their frames sampled and flow controlled, flows not contributing to the congestion are not impacted.).
With regard to claim 20, Loh teaches:  wherein the flow control processor sends the first flow control signal to the source edge device via an out-of-band control plane connection (paragraphs 29-31).
With regard to claim 21, Kawakami also teaches:  wherein the first flow control signal is transmitted through the multi-stage switch to the edge device before the data packet is transmitted through the multi-stage switch from the edge device (see figure 14, column 20, lines 5-30: flow control signal/congestion notification packet has a higher priority for transmission through the network than the normal data packets).
With regard to claim 22, Loh teaches:  wherein: when the available capacity of the output queue of the switch module decreases, a data packet sampling rate from the output queue increases to determine the level of congestion at the output queue  (paragraphs 34 and 57: Less capacity means more times congested is detected.  If congested detection increases, then more frames are sampled more.
[0034] According to a specific embodiment, the rate at which tokens are introduced into the token bucket(s) associated with congestion control 108 are adjusted in response to the output of rate meter 202 and congestion notification information derived from frames received from downstream link partners. These congestion notification frames may include information such as, for example, the level of the downstream congestion, whether the congestion is increasing or decreasing, etc. According to one set of embodiments, for rate decreases, rate adjustment 210 decreases the token rate(s) relative to the actual traffic rate(s) measured by rate meter 202 which, according to a specific embodiment, employs exponentially weighted moving averages to measure traffic rates. According to another set of embodiments, rate adjustment 210 may filter out multiple congestion notification messages that come from downstream link partners and arrive more frequently than once every minimum round trip delay of the network, thus preventing over constriction of any particular source of congestion.   ) .

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



1/26/2022

/MARCUS SMITH/Primary Examiner, Art Unit 2419